Exhibit 10.1

ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), is made as of this 2nd day of
March, 2009 (the “Effective Date”), by and between:
 
Digirad Imaging Solutions, Inc., a Delaware corporation with offices at
13950 Stowe Dr., Poway, California, 92064 (“DIS”, being referred to from time to
time as the “Seller”),
 
Daniel D. Rice, an individual, Denise Nelson, an individual and Greg Nelson, an
individual (collectively, the “Guarantors”), and
 
Antigua Medical Services, LLC, an Ohio limited liability company with offices at
[***] (the “Buyer”).
 
WITNESSETH:
 
WHEREAS, DIS owns certain assets and has such contractual and business
relationships which it uses in connection with solid-state medical imaging
business and activities (the “Business”); and
 
WHEREAS, the Seller desires to sell, and the Buyer desires to purchase certain
assets of DIS for the consideration and upon the terms and conditions set forth
in this Agreement and the exhibits hereto; and
 
WHEREAS, concurrently with the execution of this Agreement, the Buyer, Mr. Rice,
Mr. Nelson, and the Seller have or will enter into each of the following
agreements: (i) a License Agreement, (ii) a Bill of Sale (the “Bill of Sale”)
(iii) an Assignment and Assumption Agreement  (the “Assignment and Assumption
Agreement”); (iv) a service contract for each camera purchased (each, a “Service
Contract” and together, the “Service Contracts”); and (v) a Non-Competition
Agreement (the “Non-Competition Agreement”).  The Agreement, the Bill of Sale,
the License Agreement, Assignment and Assumption Agreement, the Service
Contracts and the Non-Competition Agreement are collectively referred to as the
“Operative Agreements.”
 
WHEREAS, Daniel D. Rice, Denise Nelson and Greg Nelson (together, the
“Guarantors”) are affiliates of the Buyer.
 
NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements herein contained, the parties hereto,
intending to be legally bound, agree as follows:


[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


Confidential Treatment Requested by Digirad Corporation

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1
PURCHASE AND SALE OF ASSETS
 
1.1           Purchased Assets.  Subject to the terms and conditions hereof, at
the Closing (defined below), the Seller shall assign, convey, sell, and/or
transfer to the Buyer, and the Buyer shall purchase or be assigned all the
Seller’s rights in and to the following assets (the “Purchased Assets”):
 
(a)           all tangible property set forth on Schedule 1.1(a); and
 
(b)           the contracts to which DIS is a party listed on Schedule 1.1(b)
(the “DIS Contracts”).
 
ARTICLE 2
PURCHASE PRICE AND PAYMENT
 
(a)           Purchase Price.  Concurrently with the execution of this
Agreement, the Buyer agrees to pay the Seller [***] (the “Purchase Price”),
payable by wire transfer in immediately available funds in the amount of [***],
to an account designated by the Seller to the Buyer.  No adjustment to the
Purchase Price shall be made for any reason, including, without limitation, the
cancellation of any of the DIS Contracts post-Closing, or the condition of any
of the Purchased Assets.
 
ARTICLE 3
CLOSING
 
3.1           Deliverables.  Concurrently with the execution and delivery of
this Agreement (the “Closing”), and in addition to any other actions
contemplated elsewhere herein:
 
(a)           The Seller shall deliver, or cause to be delivered, to the Buyer
the following:
 
(i)           the Bill of Sale and Assignment and Assumption Agreement, each
duly executed by the Seller;
 
(ii)          the License Agreement, duly executed by the Seller;
 
(iii)         the Service Contracts, duly executed by the Seller;
 
(iv)         the Non-Competition Agreement, duly executed by the Seller;
 
(v)          transfer of title, or proof of submitted title transfer application
and payment of applicable fees, for [***] vans;
 
(vi)         the Transition Services Agreement, duly executed by the Seller;


[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


Confidential Treatment Requested by Digirad Corporation

 
 

--------------------------------------------------------------------------------

 
 
(vii)        copies of the resolutions of the Board of Directors of Digirad
Corporation and DIS authorizing the execution, delivery and performance of this
Agreement and the other agreements and instruments referred to herein;
 
(viii)       such other documents and instruments as the Buyer may reasonably
request to effectuate or evidence the transactions contemplated by this
Agreement.
 
(b)           The Buyer and the Guarantors, as applicable, shall deliver, or
shall cause to be delivered, to the Seller the items described below:
 
(i)            the Purchase Price, in immediately available funds, to an account
specified by the Seller;
 
(ii)           the License Agreement, duly executed by the Buyer;
 
(iii)          the Service Contracts, duly executed by the Buyer;
 
(iv)          the purchasing arrangement side letter, duly executed by the
Buyer;
 
(v)           the Non-Competition Agreement, duly executed by the Buyer and
Guarantors;
 
(vi)          [***]; and
 
(vii)         such other documents and instruments as the Seller may reasonably
request to effectuate or evidence the transactions contemplated by this
Agreement.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES REGARDING THE SELLER
 
4.1           Effective as of the Effective Date, the Seller hereby represents
and warrants to the Buyer the following:
 
(a)           Organization and Good Standing.  The Seller is a corporation duly
established, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated and has the power and authority to
carry on the Business as presently conducted, to own the assets which it owns
and to perform its obligations hereunder.  The Seller is duly qualified and in
good standing in each jurisdiction where the character of its properties owned
or leased or the nature of its activities makes such qualification necessary,
except where the failure to be so qualified would not have a material adverse
effect on such properties or activities of the Seller.
 
(b)           Power and Authorization.  The Seller has full legal right, power
and authority to enter into and perform its obligations under this Agreement and
under the other agreements and documents (the “Seller Transaction Documents”)
required to be delivered by it prior to or at the Closing.  This Agreement has
been duly and validly executed and delivered by the Seller and constitutes the
legal, valid and binding obligation of the Seller enforceable against it in
accordance with its terms.  When executed and delivered as contemplated herein,
each of the Seller Transaction Documents to which it is a party shall constitute
the legal, valid and binding obligation of the Seller, enforceable against it in
accordance with its terms; except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by the availability of equitable
remedies.


[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


Confidential Treatment Requested by Digirad Corporation

 
 

--------------------------------------------------------------------------------

 
 
4.2           Title.  The Seller has good title to the Purchased Assets owned by
it and all Purchased Assets owned by the Seller are in the possession or under
the control of the Seller.  None of the Purchased Assets which Seller owns is
subject to any security interest, pledge, lien or encumbrance (collectively
“Liens”), except such Liens as to which the holder of such Liens has consented
to the transactions contemplated hereby and has released its Liens upon the
Purchased Assets.
 
4.3           DIS Contracts.  Each of the DIS Contracts is currently in effect,
is enforceable in accordance with its terms, and Seller is not in default in any
material respect of any DIS Contract, and, to Seller’s knowledge, since January
1, 2009, the other party to each DIS Contract is not in default in any material
respect of such DIS Contract.  Each of the DIS Contracts is assignable by its
terms without customer approval. Seller has made available to Buyer a true and
correct copy of each DIS Contract, as amended through the Closing Date.
 
4.4           No Other Warranties. Except as may be expressly written in this
Agreement or an agreement set forth in Section 3.1(b) above, all Assets are
provided “as is” with no warranties, express or implied.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
5.1           Effective as of the Effective Date, the Buyer hereby represents
and warrants to the Seller the following:
 
(a)           Organization and Good Standing.  The Buyer is a limited liability
company duly established, validly existing and in good standing under the laws
of the jurisdiction in which it is formed and has the power and authority to
carry on its business as presently conducted, to own the assets which it owns
and to perform its obligations hereunder.  The Buyer is duly qualified and in
good standing in each jurisdiction where the character of its properties owned
or leased or the nature of its activities makes such qualification necessary,
except where the failure to be so qualified would not have a material adverse
effect on such properties or activities of the Buyer.
 
(b)           Power and Authorization.  The Buyer and each Guarantor has the
full legal right, power and authority to enter into and perform its or his
obligations under this Agreement and under the other agreements and documents
required to be delivered by it prior to or at the Closing (the “Buyer
Transaction Documents”).  The execution, delivery and performance by the Buyer
of this Agreement and the Buyer Transaction Documents have been duly authorized
by all necessary actions as a corporation.  This Agreement has been duly and
validly executed and delivered by the Buyer and each Guarantor.  This Agreement
constitutes, and when executed and delivered as contemplated herein, each of the
Buyer Transaction Documents shall constitute, the legal, valid and binding
obligation of the Buyer and each Guarantor, enforceable against the Buyer and
each Guarantor in accordance with its terms; except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and by the availability of
equitable remedies.


Confidential Treatment Requested by Digirad Corporation

 
 

--------------------------------------------------------------------------------

 
 
(c)           Brokers.  No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of the Buyer or a
Guarantor.
 
ARTICLE 6
POST-CLOSING COVENANTS AND AGREEMENTS
 
6.1           RAM License Transfer; Transition Period Covenants.
 
(a)           The Seller’s radioactive materials licenses for the Las Vegas,
Phoenix and Tucson locations (the “RAM Licenses”) are currently in full force
and effect, and they have not been suspended or cancelled, nor is any such
suspension or cancellation pending or, to Seller’s Knowledge, threatened.
 
(b)           In connection with the purchase and sale of the Purchased Assets,
the Seller will transfer or assign to the Buyer its RAM Licenses, as permitted
by applicable law and approved by the controlling government agencies (the
“Transfer”).  [***].
 
(c)           [***].
 
(d)           [***].
 
(e)           [***].
 
6.2           [***].
 
6.3           No Guarantee. Subject to the standards set forth in Section 7.3
below, DIS represents that it has made good faith investigation with respect to
the transferability of the RAM Licenses [***]; however, Buyer understands and
agrees that DIS does not have ultimate authority over or power to grant the
transfers and therefore DIS does not guarantee or warrant that the third parties
with ultimate authority over such Transfers will authorize and effectuate such
transfers.
 
6.4           [***].


[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


Confidential Treatment Requested by Digirad Corporation

 
 

--------------------------------------------------------------------------------

 
 
6.5           Taxes.  All sales, use, value-added, gross receipts, excise,
registration, stamp duty, transfer, application or other similar taxes or
governmental fees (“Transfer Taxes”) imposed or levied by reason of, in
connection with or attributable to this Agreement and the transactions
contemplated hereby shall be paid by Buyer. The parties shall cooperate with
each other to the extent reasonably requested and legally permitted to minimize
any Transfer Taxes.  Seller shall be responsible for all taxes with respect to
the Purchased Assets that are incurred prior to the Closing (the “Prior Taxes”),
so long as such Prior Taxes were not imposed or levied by reason of, in
connection with or attributable to this Agreement or the transactions
contemplated hereby.
 
6.6           [***].
 
ARTICLE 7
COVENANTS
 
7.1           Confidentiality.  Each party hereto agrees that this Agreement and
every provision hereof shall be strictly confidential and shall not be disclosed
to any other person other than: (i) with the written consent of the parties;
(ii) if it is required by law; (iii) if it is made pursuant to existing
contractual obligations; or (iv) if it is required by any rule or regulation of
any securities exchange or regulatory or governmental entity whether or not this
has the force of law.
 
7.2           Consents.  The Seller shall promptly apply for or otherwise seek
and use its commercially reasonable efforts to obtain all consents and approvals
required to be obtained by it for the consummation of the transactions
contemplated hereby, including all consents, waivers or approvals from the third
parties to the contracts set forth on Schedule 1.1(b).
 
7.3           Further Assurances.  Each of the parties agrees to use its
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other parties
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including using commercially reasonable efforts
to accomplish the following: (a) the taking of all acts necessary to cause the
conditions precedent set forth in ARTICLE 7 to be satisfied, (b) the defending
of any suits, claims, actions, investigations or proceedings, whether judicial
or administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other governmental entity
vacated or reversed and (c) the execution or delivery of any additional
instruments necessary to consummate the transactions contemplated by, and to
fully carry out the purposes of, this Agreement.


[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


Confidential Treatment Requested by Digirad Corporation

 
 

--------------------------------------------------------------------------------

 
 
7.4           Guarantee. Each Guarantor executes this Agreement for the sole
purpose of (i) making the representations and warranties of such Guarantor
contained herein; (ii) agreeing to cause his affiliate, Buyer, to comply with
all obligations imposed upon it under the Operative Documents in a timely
manner, and (iii) agreeing to fully guarantee such performance, together with
any and all payment obligations under the Operative Documents. Each undersigned
Guarantor agrees that this guaranty is irrevocable, absolute and unconditional,
and shall remain in effect regardless of whether Purchaser is no longer liable
for its obligations under the Operative Documents, whether through discharge in
bankruptcy or otherwise; provided, however, in addition to any defenses or
remedies Guarantor may have, Guarantor shall be entitled to all defenses or
remedies available to Purchaser. Guarantor waives all presentment, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this guaranty, and notices of the existence, creation, or incurring of new or
additional obligations of Purchaser under the Agreement. This guaranty and the
liability and obligations of the undersigned hereunder are binding upon the
undersigned and his successors, transferees and assigns, and inures to the
benefit of and is enforceable by Seller, any affiliates of Seller who have
executed any of the Operative Documents, and their successors, transferees and
assigns, and all references herein to “Seller” shall include such affiliates and
their respective successors, transferees and assigns. This guaranty shall be
deemed to be made under and shall be governed by the laws of the State of
Arizona in all respects, including matters of construction, validity and
performance, and the terms and provisions hereof may not be waived, altered,
modified or amended except in a writing duly signed by an authorized officer of
Seller and each Guarantor. If any provisions of this guaranty shall contravene
or be held invalid under the laws of any jurisdiction, this guaranty shall be
construed as if not containing those provisions and the rights and obligations
of the parties hereto shall be construed and enforced accordingly.
 
7.5           Condition of Vans.
 
(a)           Seller represents and warrants that, as of the date of Closing,
the [***] vans purchased hereunder (serial numbers [***]) (the “Sprinters”) are
each in adequate working order and operating condition, except for ordinary wear
and tear (having regard to age and value).
 
(b)           [***].
 
(c)           [***].
 
ARTICLE 8
TERMINATION
 
8.1           Termination.  This Agreement may be terminated and the
transactions contemplated hereby abandoned at any time prior to the Closing Date
by notice executed and delivered by Buyer or the Seller.
 
A termination pursuant to this Section 8.1 shall be effected by delivery of
written notice of such termination by the terminating party to the other
party.  Where action is taken to terminate this Agreement pursuant to this
Section 8.1, it shall be sufficient for such action to be authorized by the
board of the party taking such action.
 
8.2           Effect of Termination.  Any termination of this Agreement
permitted under Section 8.1 above will be effective immediately upon the
delivery of written notice of the terminating party to the other parties
hereto.  In the event of the termination of this Agreement as provided in
Section 8.1, this Agreement shall be of no further force or effect, except as
set forth in Section 7.1, this


[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


Confidential Treatment Requested by Digirad Corporation

 
 

--------------------------------------------------------------------------------

 
 
8.3           Section 9.2 and ARTICLE 9 (miscellaneous provisions), each of
which shall survive the termination of this Agreement.
 
ARTICLE 9
MISCELLANEOUS
 
9.1           Survival of Representations and Warranties.  Except as otherwise
expressly provided in this Agreement, none of the representations and warranties
made by the parties in this Agreement and in the certificates, documents and
schedules delivered pursuant hereto shall survive the Closing of the
transactions contemplated hereunder.
 
9.2           Further Assurances.  Each party hereto shall use commercially
reasonable efforts to comply with all requirements imposed hereby on such party
and to cause the transactions contemplated hereby to be consummated as
contemplated hereby and shall, from time to time and without further
consideration, either before or after the Closing, execute such further
instruments and take such other actions as any other party hereto shall
reasonably request in order to fulfill its obligations under this Agreement and
to effectuate the purposes of this Agreement and to provide for the orderly and
efficient transition of the ownership of the Purchased Assets to the Buyer.
 
9.3           Costs and Expenses.  Except as otherwise expressly provided
herein, each party shall bear its own expenses in connection herewith.  Any and
all transfer, sales, use, documentary and similar taxes and recording and filing
fees incurred in connection with the transactions contemplated herein shall be
borne by the Buyer (and not by the Seller).
 
9.4           Notices.  All notices or other communications permitted or
required under this Agreement shall be in writing and shall be sufficiently
given if and when hand delivered to the persons set forth below or if sent by
documented overnight delivery service or registered or certified mail, postage
prepaid, return receipt requested, or by telegram, facsimile, receipt
acknowledged, at the address of the party first set forth above or to such other
person or persons and/or at such other address or addresses as shall be
furnished in writing by any party hereto to the others.  Any such notice or
communication shall be deemed to have been given as of the date received, in the
case of personal delivery, or on the date shown on the receipt or confirmation
therefore in all other cases.
 
The Seller:               Digirad Imaging Solutions, Inc.
Attn: President
13950 Stowe Dr.
Poway, California 92064
 
With a Copy to:      Martin J. Waters, Esq.
Wilson Sonsini Goodrich & Rosati PC
12235 El Camino Real, Suite 200
San Diego, California 92130
 
Confidential Treatment Requested by Digirad Corporation



--------------------------------------------------------------------------------




The Buyer:              Antigua Medical Services, LLC,
a Ohio limited liability company
[***]
Attention: Manager


With a Copy to:                      [***]
Attn: Dan Rice
 
9.5           Assignment and Benefit.
 
(a)           No party to this Agreement shall assign this Agreement or any
rights hereunder, or delegate any obligations hereunder, without the prior
written consent of the other party, except that DIS or Digirad may assign this
contract in connection with a merger or other change of control.  Subject to the
foregoing, this Agreement and the rights and obligations set forth herein shall
inure to the benefit of, and be binding upon, the parties hereto, and each of
their respective successors, heirs and assigns.
 
(b)           This Agreement shall not be construed as giving any person, other
than the parties hereto and their permitted successors, heirs and assigns, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any of the provisions herein contained, this Agreement and all provisions and
conditions hereof being intended to be, and being, for the sole and exclusive
benefit of such parties, and permitted successors, heirs and assigns and for the
benefit of no other person or entity.
 
9.6           Amendment, Modification and Waiver.  The parties may amend or
modify this Agreement in any respect.  Any such amendment or modification shall
be in writing signed by the Buyer and the Seller.  The waiver by a party of any
breach of any provision of this Agreement shall not constitute or operate as a
waiver of any other breach of such provision or of any other provision hereof,
nor shall any failure to enforce any provision hereof operate as a waiver of
such provision or of any other provision hereof.
 
9.7           Governing Law.  The parties acknowledge and agree that the
majority of the Purchased Assets are located in Arizona.  This Agreement is made
pursuant to, and shall be construed and enforced in accordance with, the laws of
the State of Arizona, without giving effect to otherwise applicable principles
of conflicts of law.
 
9.8           Section Headings and Defined Terms.  The section headings
contained herein are for reference purposes only and shall not in any way affect
the meaning and interpretation of this Agreement.  The terms defined herein and
in any agreement executed in connection herewith include the plural as well as
the singular and the singular as well as the plural, and the use of masculine
pronouns shall include the feminine and neuter.  Except as otherwise indicated,
all agreements defined herein refer to the same as from time to time amended or
supplemented or the terms thereof waived or modified in accordance herewith and
therewith.
 
[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


Confidential Treatment Requested by Digirad Corporation
 

--------------------------------------------------------------------------------


 
9.9           Severability.  The invalidity or unenforceability of any
particular provision, or part of any provision, of this Agreement shall not
affect the other provisions or parts hereof, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provisions or
parts were omitted.
 
9.10           Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original (including facsimile
signatures); and any person may become a party hereto by executing a counterpart
hereof, but all of such counterparts together shall be deemed to be one and the
same instrument.  It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.
 
9.11           Entire Agreement.  This Agreement, together with the schedules
and the agreements, exhibits, schedules and certificates referred to herein or
delivered pursuant hereto, constitute the entire agreement between the parties
hereto with respect to the purchase and sale of the Purchased Assets and
supersede all prior agreements and understandings, relating to the matters
specifically addressed herein and therein.
 
9.12           Certain Definitions.  The following terms used in this Agreement
shall have the meaning set forth below unless the context otherwise clearly
indicates:
 
(a)           “material” means (i) with respect to any item, fact, condition or
circumstance of a party, that such item, fact, condition or circumstance,
individually or in the aggregate with other items, facts, conditions or
circumstances affecting such party, would cause an adverse effect of [***] or
more to the other party subsequent to the closing of the transactions
contemplated by this Agreement or (ii) with respect to any contract or series of
related contracts that in the aggregate represents the payment or receipt by any
party thereto of [***] or more.
 
(b)           “person” means any individual, partnership, corporation, business
trust, joint stock company, trust, unincorporated association, joint venture or
other entity of whatever nature.
 
[signatures on following page]
 
[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


Confidential Treatment Requested by Digirad Corporation
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement,
all as of the date first above written.


THE SELLER
   
DIGIRAD IMAGING SOLUTIONS, INC.
A Delaware corporation
   
By:
/s/ Todd Clyde
 
Name:  Todd Clyde
 
Title:  Chief Executive Officer
   
THE BUYER
   
ANTIGUA MEDICAL SERVICES, LLC,
An Ohio limited liability company
   
By:
/s/ Daniel D. Rice
 
Daniel D. Rice, Manager
   
GUARANTORS
   
/s/ Daniel D. Rice
Daniel D. Rice, an individual
   
/s/ Greg Nelson
Greg Nelson, an individual
   
/s/ Denise Nelson
Denise Nelson, an individual


Signature Page to Asset Purchase Agreement


Confidential Treatment Requested by Digirad Corporation



--------------------------------------------------------------------------------


 
Schedule 1.1(a)
 
[***][one page omitted]


 [***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


Confidential Treatment Requested by Digirad Corporation



--------------------------------------------------------------------------------


 
Schedule 1.1(b)
 
[***][one page omitted]
 
[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


Confidential Treatment Requested by Digirad Corporation
 

--------------------------------------------------------------------------------


 
Schedule 6.4

 
[***][two pages omitted]


[***] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION


Confidential Treatment Requested by Digirad Corporation
 

--------------------------------------------------------------------------------


 